George Radanovic lost his life as the result of an accident which arose out of and in the course of his employment by appellee. Appellant, the mother of Radanovic, claiming that, at the time of the death of her son, she was wholly dependent on him for support, made application for compensation. The Industrial *Page 556 
Board found that appellant was but partially dependent upon her son, and made an award accordingly. From the award, appellant prosecutes this appeal. The only question for determination is whether the award is sustained by sufficient evidence. Under §§ 37 and 38 of the Workmen's Compensation Act (Acts 1919 p. 158, §§ 9482, 9483 Burns 1926, §§ 8020u1 and 8020v1 Burns' Supp. 1921), the extent of a parent's dependency upon a son or daughter, in a case like the one under consideration, is a question of fact for the Industrial Board. Rasin v. Miami Coal Co. (1922),79 Ind. App. 123, 137 N.E. 529.
No good purpose would be served by a discussion of the evidence. It is sufficient to say that we have examined the testimony, and find that the award is sustained by sufficient evidence.
Affirmed.